


110 HR 6805 IH: Biofuels Pipeline Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6805
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Donnelly (for
			 himself, Mr. Boswell,
			 Mr. Ellsworth, and
			 Mr. Hill) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain income and gains relating to fuels as qualifying income for publicly
		  traded partnerships.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuels Pipeline Act of
			 2008.
		2.Certain income and
			 gains relating to fuels treated as qualifying income for publicly traded
			 partnerships
			(a)In
			 generalSubparagraph (E) of section 7704(d)(1) of the Internal
			 Revenue Code of 1986 (defining qualifying income) is amended by inserting
			 , or the transportation, storage, or marketing of any fuel which meets
			 the registration requirements for fuels and fuel additives established by the
			 Environmental Protection Agency under section 211 of the Clean Air Act (42
			 U.S.C. 7545) after timber).
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
			
